Citation Nr: 1339530	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  07-35 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military duty from January 1968 to January 1970, and from September 1971 to August 1993, when he retired.  Service records demonstrate that among the Veteran's awards and decorations were the Combat Infantry Badge (CIB), Air Medal and Vietnam Service Medal. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This rating in pertinent part granted service connection for a right ear hearing loss which was evaluated together with an already service connected left ear hearing loss, with a 0 percent evaluation (previously assigned for the left ear hearing loss) continued.  Thus the issue was characterized to reflect the bilateral hearing loss. 

In November 2008, the Veteran testified before a decision review officer (DRO) at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed. 

By rating decision dated in May 2009 the RO granted service connection for left shoulder severe rotator cuff tear, status post arthroscopic repair, with osteoarthritis.  This was a full grant of the benefit sought for the left shoulder and that matter is not on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997)

In June 2011 the Board reopened and remanded claims for service connection for a lumbar spine disability and bilateral knee disability, for further development.  The Board also remanded claims for service connection for a right shoulder disability, bilateral hip disability and for entitlement to an increased rating for bilateral hearing loss for further development.  During the pendency of the remand, the service connected claims (both original and reopened) were all granted by a September 2012 rating decision, thereby removing these issues from appellate status.  See Grantham, supra.  

The lone issue remaining on appeal is entitlement to an increased rating for bilateral hearing loss, which has been returned to the Board for additional consideration.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level from I (in 2006) to III (in July 2011) in the right ear and auditory acuity from I (in 2006) level III (in July 2011) in the left ear.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85 , 4.86 Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2006 letter, sent prior to the initial January 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim for the left ear and service connection for the right ear, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the July 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As the appeal from the right ear hearing loss arises from the initial award of service connection, notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i)  (2013).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied. See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

Relevant to the duty to assist, the Veteran's VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, and has noted that there are no additional documents in the Virtual VA or VBMS file not already contained in the paper claims file.  Additionally, he was afforded a VA examination in July 2011 in order to adjudicate his claim.  There is no indication from the record that his hearing has worsened since this examination.  Therefore, in light of the above, the Board finds that VA has satisfied VA's duty to assist and a new VA examination is not warranted. 

The Board further notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455  (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that the July 2011 VA examiner did specifically address the functional effect of the Veteran's hearing loss disability.  Therefore, the above stated VA examinations satisfied the criteria under Martinak. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran's service-connected bilateral hearing loss is currently assigned a 0 percent rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation and he must wear hearing aids in both ears.  Therefore, he alleges that he is entitled to a rating in excess of 0 percent for his bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

By way of history service connection was granted for a left ear hearing loss in an April 1994 rating decision, with a noncompensable rating assigned.  He filed a claim for an increased rating for left ear hearing loss and to reopen a previously denied claim for service connection for right ear hearing loss in May 2006.  The noncompensable rating has been confirmed and continued in the January 2007 rating decision which granted service connection for the right ear hearing loss and continued the 0 percent rating for bilateral hearing loss.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h) , Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Turning to the evidence of record, among that pertinent to this claim is an October 2005 private audiology report which revealed the following findings in decibels on the private audiological evaluation:


HERTZ

1000
2000
3000
4000
RIGHT
0
10
45
55
LEFT
0
10
55
50

No speech audiometry readings were recorded in this private audiology report.  

In an April 2006 new patient primary care record, there was a history of hearing loss along with bilateral tinnitus, times 1 year.  The Veteran had to increase the volume on the TV and could not hear well with background noise.  He underwent an audio consult in May 2006, which noted in pertinent part that audiometric results showed bilateral sensorineural hearing loss, moderate to severe degree at affected frequencies from 3000-8000 Hertz.  His word recognition was good in both ears and the audiology results were not significantly different than test results done at his worksite in 2003.  Although interpreted results from this report are not included, a private audiological record dated in December 2003 revealed the following findings:



HERTZ

1000
2000
3000
4000
RIGHT
5
5
10
35
LEFT
10
10
55
55

No speech audiometry readings were recorded in this private audiology report.  

Occupationally, the Veteran was noted in May 2006 was noted to work as a range officer, according to a primary care consult addressing multiple joint pain.  It made no mention of work related issues stemming from his hearing loss.

An August 2006 primary care note gave a history of hearing loss, which resulted in his having to increase the volume on his TV.  He could not hear well with background noise.  He saw an audiologist in August 2006 and had a follow-up in August 2007.  

Also in August 2006 the Veteran underwent a VA audiological examination.  Regarding hearing loss, his greatest difficulty was understanding conversational speech in background noise or when other people are talking.  

On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
15
45
65
LEFT
15
15
50
50

The averages were 35 decibels in the right ear and 32.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.  The diagnosis was bilateral high frequency sensorineural hearing loss.  It was not felt that these audiologic findings indicate an ear or hearing problem requiring medical follow-up or a problem which if treated might cause a change in the hearing threshold levels.  

In an October 2006 VA primary care note, his audiology history was the same as that shown in April 2006, but he was noted that after having seen audiology in May 2006, he was told he was borderline as to whether he needed hearing aids.  He requested another evaluation.  

In December 2006, the Veteran was seen in audiology for a hearing aid evaluation with his greatest difficulty said to be understanding speech in background noise.  He reported using hearing protection in noisy situations.  He expressed doubts about needing hearing aids and was counseled about their capabilities in hearing through background noise.  After the consultation he decided to try hearing aids.  Occupationally he was still noted to work as a land manager.  A January 2007 audiology note indicated he was issued hearing aids.  

A June 2008 VA audiology consult described test results demonstrating moderate to moderately severe high frequency sensorineural hearing loss bilaterally with hearing aids fitted in January 2007.  He was noted to cite much benefit with the devices but reported a possible decrease in hearing.  Audiometry testing was said to continue to demonstrate a hearing within normal limits from 250-2000 Hertz, sloping to moderately severe and rising to moderate sensorineural hearing loss from 3000 to 8000 Hertz in the right ear and sloping to moderately severe, rising to mild sensorineural hearing loss from 3000 to 8000 Hertz in the left ear.  His word recognition was very good bilaterally.  Test results revealed stable hearing when compared to 2006 data.  An uninterpreted audiology report also from June 2008 is noted to be associated with the claims folder.

The Veteran testified at his November 2008 DRO hearing describing that he was presently working for the military in a civilian position as a range specialist, with duties that included managing military personnel and doing range work and setting up training scenarios.  The testimony did not discuss his hearing loss other than to say he was seen in June 2008 for a VA examination and that he continued to experience hearing loss.  

The report of a June 2011 VA audiological examination included the following findings on the authorized audiological evaluation and pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
20
50
70
LEFT
25
30
60
60

The averages were 40 decibels in the right ear and 43.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear (with raw scores recorded at 92 per ear).

The diagnosis was bilateral sensorineural hearing loss, normal to severe.  The effect of the disability was described as significant effects.  The Veteran was described as someone who most likely experiences communication difficulties in less than ideal listening environments such as understanding what is said in the presence of background noise or if visual cues are absent.  The occupational affect was hearing difficulty.  No impact on activities of daily living was shown.  

For the right ear, the findings from the August 2006 VA examination with average pure tone threshold of 35 decibels, along with a speech discrimination rate of 94 percent, warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  For the left ear, the findings from the August 2006 VA examination with average pure tone threshold of 32.5 decibels, along with a speech discrimination rate of 96 percent, warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85 , where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.

The findings from the most recent VA examination of June 2011 VA examination with right ear average pure tone threshold of 40 decibels, along with a speech discrimination rate of 80 percent, warrants a designation of Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  For the left ear, the findings from the June 2011 VA examination with average pure tone threshold of 43.75 decibels, along with a speech discrimination rate of 80 percent, warrants a designation of Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85 , where the right ear is Roman Numeral III, and the left ear is Roman Numeral III, the appropriate rating is 0 percent under Diagnostic Code 6100.

The audiological findings from the non VA examination audiological findings, although not including findings subject to the interpretations under Table VI, do not reflect audiology findings that would be suggestive of higher ratings as the puretone readings are shown to be lower than those shown in the June 2011 VA examination, which while suggesting higher levels of progression of hearing loss from the August 2006 examination, continues to fall within a noncompensable rating criteria.

III. Other Considerations

The Board notes that the Veteran's representative has requested extraschedular consideration be granted in the October 2013 brief, to include referral to the Director of Compensation and Pension for an extraschedular opinion.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the VA examination reports have addressed and the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty with hearing particularly in background noise the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations.  There are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability as noted by the VA examiner in June 2011, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3 , 4.7. 

ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
Thomas J. Dannaher
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


